


Exhibit 10.1
RESTRICTED STOCK UNIT AGREEMENT
Under the W. R. Berkley Corporation 2012 Stock Incentive Plan
THIS AGREEMENT, dated as of__________, by and between W. R. BERKLEY CORPORATION,
a Delaware corporation (the “Company”), and grantee as set forth on Exhibit A
hereto (the “Grantee”).
W I T N E S S E T H:
WHEREAS, the Grantee is an employee of the Company or subsidiary thereof (an
“Employee”), and the Company wishes to grant the Grantee a notional interest in
shares of the Company’s common stock, par value $0.20 per share (the “Stock”),
in the form of restricted stock units subject to certain restrictions and on the
terms and conditions set forth herein; and
WHEREAS, through the grant of these restricted stock units, the Company hopes to
incentivize and retain the services of Grantee and encourage stock ownership by
Grantee in order to give Grantee a proprietary interest in the Company's success
and align Grantee’s interest with those of the stockholders of the Company; and
WHEREAS, the Restricted Stock Units (as defined below) awarded Grantee hereunder
vest after five years, however the issuance of the Stock after vesting is
deferred until ninety 90 days following Grantee’s separation from service (as
such term is used in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)).
WHEREAS, the Company and Grantee recognize that if Grantee engages in certain
activities during or, in certain instances, following the termination of
Grantee’s employment with the Company (the “Competitive Actions” or “Misconduct”
as defined in Section 3 below), Grantee’s interests are no longer aligned with
the interests of the Company and Grantee will no longer be entitled to retain
certain benefits of the grants made herein.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
SECTION 1.    Grant of Restricted Stock Units. As of the date hereof, subject to
the terms and conditions of this Agreement and the W. R. Berkley Corporation
2012 Stock Incentive Plan (the “Plan”), the Company hereby grants to the Grantee
the number of restricted stock units set forth on Exhibit A hereto (the
restricted stock units granted hereunder are hereafter referred to as the
“Restricted Stock Units”). Each Restricted Stock Unit shall represent the right
to receive one share of Stock subject to the terms and conditions set forth
herein. Capitalized terms not defined herein shall have the meaning ascribed to
them in the Plan. This grant shall be administered by the Compensation Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”).
SECTION 2.    Non‑Transferability. Except as specifically consented to by the
Committee, the Grantee may not sell, transfer, pledge, or otherwise encumber or
dispose of the

- 1 -

--------------------------------------------------------------------------------



Restricted Stock Units other than by will, the laws of descent and distribution,
or as otherwise provided for in the Plan.
SECTION 3.    Vesting; Forfeiture; Recapture.
(a)    The Restricted Stock Units granted hereunder shall vest (subject to
forfeiture, as set forth in Section 3(d) below) on the fifth anniversary of the
date hereof, provided the Grantee has remained an Employee from the date hereof
through such fifth anniversary. In the event that Grantee’s employment with the
Company is terminated on account of death or Disability (as defined below), a
pro-rata portion of the Restricted Stock Units shall vest (subject to
forfeiture, as set forth in Section 3(d) below) immediately upon such
termination. The number of Restricted Stock Units that will vest upon
termination on account of death or Disability shall be the total number of
Restricted Stock Units granted hereunder multiplied by a fraction, the numerator
of which is the number of days the Grantee served as an Employee from the date
of this Agreement to the date of such termination and the denominator of which
is one thousand eight hundred twenty five (1,825). Notwithstanding the vesting
schedule set forth above, the Committee shall have absolute discretion to
accelerate the vesting (subject to forfeiture, as set forth in Section 3(d)
below) of the Restricted Stock Units at any time and for any reason, including
without limitation retirement. The earlier of the date the Restricted Stock
Units vest on account of (i) death or Disability, (ii) the fifth anniversary of
the date hereof if Grantee has remained an Employee or (iii) upon the
Committee’s determination to accelerate vesting shall hereinafter be referred to
as the “Vesting Date”.
(b)    In the event that Grantee’s employment with the Company is terminated for
any reason, all unvested Restricted Stock Units (except for those that vest
immediately upon termination) shall be forfeited, and the Grantee shall have no
further rights with respect to such Restricted Stock Units.
(c)    For purposes of this Agreement, the Grantee’s employment will be deemed
to have terminated on account of a Disability if such termination was on account
of the total and permanent disability of the Grantee, as determined by the
Committee in its sole discretion.
(d)    The Restricted Stock Units granted hereunder shall be subject to the
following forfeiture and recapture provisions as provided below:
A.
In the event that the Committee determines that the Grantee, prior to the
Vesting Date during Grantee’s employment, has engaged in a Competitive Action or
enters into, or has entered into, an agreement (written, oral or otherwise) to
engage in a Competitive Action or has engaged in Misconduct, all of the unvested
Restricted Stock Units granted hereunder shall be immediately forfeited, and the
Grantee shall have no further rights with respect to such Restricted Stock
Units.

B.
In the event that the Committee determines that the Grantee, (1) on or after the
Vesting Date during Grantee’s employment or for a period of one year following
Grantee’s termination of employment for any reason, has engaged in a Competitive
Action or has entered into an


- 2 -

--------------------------------------------------------------------------------



agreement (written, oral or otherwise) to engage in a Competitive Action, or (2)
on or after the Vesting Date, has engaged in Misconduct, or prior to the Vesting
Date Grantee has engaged in Misconduct that is not discovered or acted upon by
the Company until on or after the Vesting Date, (x) the Grantee shall forfeit
all shares of Stock not yet delivered to Grantee with respect to the Restricted
Stock Units and all rights to future payments of Dividend Equivalents (as
defined below), and (y) the Grantee shall pay to the Company, upon demand by the
Company, an amount equal to (i) the value, as of the Settlement Date (as defined
below), of the number of shares of Stock delivered to the Grantee with respect
to the Restricted Stock Units, (ii) all amounts paid to the Grantee on or at any
time prior to the Settlement Date in respect of Dividend Equivalents, and (iii)
the value of all dividends, if any, paid to the Grantee in respect of the shares
of Stock delivered to the Grantee on the Settlement Date. The Grantee may
satisfy the payment obligation to the Company of the portion due under (i) above
by returning the shares delivered to the Grantee on the Settlement Date,
provided that any amounts due under (ii) and (iii) above must be remitted to the
Company in addition to the return of the shares.
C. Grantee acknowledges that engaging in (1) a Competitive Action during the
Noncompete Period within the geographic areas set forth in Section 3(e) below or
(2) Misconduct is contrary to the interests of the Company and would result in
irreparable injuries to the Company and would cause loss in an amount that
cannot be readily quantified. Grantee acknowledges that retaining the amounts
required to be paid to the Company pursuant to this Section 3(d) once Grantee
has (x) chosen to engage in or to agree to engage in a Competitive Action or (y)
engaged in Misconduct is contrary to the interests of the Company. The amounts
forfeited or paid to the Company hereunder do not and are not intended to
constitute actual or liquidated damages. Any action or inaction by the Company
with respect to enforcing the forfeiture or recapture provisions set forth
herein shall not reduce, eliminate or in any way affect the Company’s right to
enforce the forfeiture or recapture provisions in any other agreement with
Grantee.
D. The term “Noncompete Period” as used herein shall mean the period beginning
on the date hereof and ending one year following Grantee’s termination of
employment for any reason.
E.
Furthermore, if the Grantee engages in Misconduct, then the Company shall be
entitled to, and reserves the right to, pursue any other legal or equitable
remedies in addition to the right to receive forfeitures and/or payments
pursuant to this Section 3(d).

(e)         For purposes of this Agreement, the Grantee has engaged in a
"Competitive Action" if, either directly or indirectly, and whether as an
employee, consultant, independent contractor, partner, joint venturer or
otherwise, the Grantee (i) who was employed by W. R. Berkley Corporation,
engages in or directs any business activities, in or directed into any
geographical area where the Company is engaged in business, which are
competitive with any business activities conducted by the Company in such
geographical area, (ii) who was employed by a subsidiary or subsidiaries of the
Company, engages in or directs any business activities, in or directed into any
geographical area where such subsidiary, or subsidiaries that previously
employed Grantee, is or are engaged in business or outside of any such
geographical

- 3 -

--------------------------------------------------------------------------------



area, in either case, which are competitive with any business activities
conducted by such subsidiary or subsidiaries in such geographical area, (iii) on
behalf of any person or entity engaged in business activities competitive with
the business activities of the Company, solicits or induces, or in any manner
attempts to solicit or induce, any person employed by, or as an agent or
producer of, the Company to terminate such person's employment, agency or
producer relationship, as the case may be, with the Company, (iv) diverts, or
attempts to divert, any person, concern or entity from doing business with the
Company or attempts to induce any such person, concern or entity to cease being
a customer of the Company, (v) solicits the business of the Company or (vi)
makes use of, or attempts to make use of, the Company's property or proprietary
information, other than in the course of the performance of services to the
Company or at the direction of the Company. The determination as to whether the
Grantee has engaged in a Competitive Action shall be made by the Committee in
its sole and absolute discretion. The Committee has sole and absolute discretion
to determine whether, notwithstanding its determination that Grantee has engaged
in a Competitive Action, recapture or forfeiture as provided herein shall not
occur. The Committee’s exercise or nonexercise of its discretion with respect to
any particular event or occurrence by or with respect to the Grantee or any
other recipient of restricted stock units shall not in any way reduce or
eliminate the authority of the Committee to (i) determine that any event or
occurrence by or with respect to the Grantee constitutes engaging in a
Competitive Action or (ii) determine the related Competitive Action date.
(f)        For purposes of this Agreement, the Grantee has engaged in
“Misconduct” if the Grantee, during Grantee’s employment with the Company, has
engaged in an act which would, in the judgment of the Committee, constitute
fraud that could be punishable as a crime or embezzlement against either the
Company or one of its subsidiaries. The determination as to whether the Grantee
has engaged in Misconduct shall be made by the Committee in its sole and
absolute discretion. The Committee has sole and absolute discretion to determine
whether, notwithstanding its determination that Grantee has engaged in
Misconduct, recapture or forfeiture as provided herein shall not occur. The
Committee’s exercise or nonexercise of such discretion with respect to any
particular event or occurrence by or with respect to the Grantee or any other
recipient of restricted stock units shall not in any way reduce or eliminate the
authority of the Committee to (i) determine that any event or occurrence by or
with respect to the Grantee constitutes an act of Misconduct or (ii) determine
the related Misconduct date.
(g)        During the Noncompete Period the Grantee shall not (i) on behalf of
any person or entity engaged in business activities competitive with the
business activities of the Company, solicit or induce, or in any manner attempt
to solicit or induce, any person employed by, or as an agent or producer of, the
Company to terminate such person's employment, agency or producer relationship,
as the case may be, with the Company, (ii) divert, or attempt to divert, any
person, concern or entity from doing business with the Company or attempt to
induce any such person, concern or entity to cease being a customer of the
Company, (iii) solicit the business of the Company or (iv) make use of, or
attempt to make use of, the Company's property or proprietary information, other
than in the course of the performance of services to the Company or at the
direction of the Company. If in the event of a violation of this Section 3(g),
then the Company shall be entitled to, and reserves the right to, pursue any
legal or equitable remedies,

- 4 -

--------------------------------------------------------------------------------



including, but not limited to, the recovery of monetary damages resulting from
such action set forth in this Section 3(g) and injunctive relief, in addition to
the right to receive forfeitures and/or payments pursuant to Section 3(d).
(h)        The Grantee hereby agrees to notify the Company within ten (10) days
of commencing any employment or other service provider relationship with any
company or business during the Noncompete Period, specifying in reasonable
detail (i) the name of such company or business and the line of business in
which it is engaged, and (ii) the Grantee’s position or title and the types of
services to be rendered by the Grantee in such position or title. The Grantee
hereby acknowledges that this notice requirement is reasonable and necessary for
the Company to enforce the provisions of Sections 3(d) and 3(g) hereof.
Furthermore, if the Grantee fails to so notify the Company, the Grantee shall be
required to repay (at the Committee’s sole discretion) to the Company the
amounts described in Section 3(d) hereof as if the Grantee had engaged in a
Competitive Action during the Noncompete Period, unless the Grantee can provide
dispositive evidence, which shall be determined in the Committee’s sole
discretion, that a Competitive Action did not occur.
SECTION 4.    Delivery and Possession of Share Certificates. Ninety (90) days
following the Grantee’s “separation from service” (for purposes of Section 409A
of the Code) for any reason, including death or Disability, (the “Settlement
Date”), provided the Grantee has not engaged in, or entered into an agreement
(written, oral or otherwise) to engage in, a Competitive Action or has not
engaged in Misconduct, the Company shall deliver to the Grantee (or the
Grantee’s estate in the event of death) a certificate or certificates
representing the number of shares of Stock equal to the number of vested
Restricted Stock Units (if any) as of the date of such separation from service
and Grantee shall take possession thereof; provided, however, that if the
Grantee is a “specified employee” pursuant to Section 409A(a)(2)(B)(i) of the
Code, distribution of shares of Stock shall be delayed for such period of time
as may be necessary to satisfy Section 409A(a)(2)(B)(i) of the Code (generally
six months), and on the earliest date on which such distribution can be made
following such delay without violating the requirements of Section
409A(a)(2)(B)(i) of the Code, the Company shall deliver to the Grantee a
certificate or certificates representing the number of shares of Stock equal to
the number of such vested Restricted Stock Units. A delay shall not be required
to the extent the Grantee terminates employment on account of death or
Disability, provided that in the event of a Disability the Grantee is “disabled”
within the meaning of Section 409A(a)(2)(C) of the Code, in which case the
Restricted Stock Units shall be settled ninety (90) days following the
occurrence of such death or Disability. Notwithstanding anything herein to the
contrary, in the event of a Change of Control, the Restricted Stock Units shall
immediately become fully vested and no longer subject to forfeiture and,
provided the event that constitutes a Change of Control also constitutes a
change in the ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Code and the regulations promulgated thereunder,
the Company shall immediately deliver to the Grantee (or the Grantee’s estate in
the event of death) a certificate or certificates representing the number of
shares of Stock equal to the number of vested Restricted Stock Units.
SECTION 5.    Dividends and Dividend Equivalents. No dividends or dividend
equivalents shall accrue or be paid with respect to any outstanding unvested
Restricted Stock

- 5 -

--------------------------------------------------------------------------------



Units. On the second Tuesday of each January, April, July and October (each, a
“Dividend Equivalent Payment Date”) occurring during the period commencing on
the Vesting Date and ending on the Settlement Date, the Grantee shall be paid an
amount in cash, with respect to each vested Restricted Stock Unit then
outstanding and held by such Grantee, equal to the aggregate cash dividends paid
by the Company in respect of one share of Stock (the “Dividend Equivalent”)
following the immediately prior Dividend Equivalent Payment Date, or with
respect to the first Dividend Equivalent Payment Date only, on or following the
Vesting Date; provided, however, that with respect to the first Dividend
Equivalent Payment Date, no Dividend Equivalents shall be paid to the Grantee in
respect of any cash dividends declared or paid by the Company prior to such
Vesting Date. To the extent a cash dividend is paid by the Company on or prior
to the Settlement Date but the Dividend Equivalent Payment Date relating thereto
would not occur prior to the Settlement Date, the Dividend Equivalents relating
thereto shall be paid to the Grantee on the Settlement Date. The Grantee’s right
to future payments of Dividend Equivalents shall be subject to forfeiture to the
same extent that the corresponding Restricted Stock Units are subject to
forfeiture pursuant to Section 3.
SECTION 6.    Rights of Stockholder. Neither Grantee nor any transferee will
have any rights as a stockholder with respect to any share covered by this
Agreement until the Grantee or transferee becomes the holder of record of such
shares.
SECTION 7.    Company; Grantee.
(a)    The term “Company” as used in Section 3 or otherwise in this Agreement
with reference to the Grantee’s employment shall include the Company and its
subsidiaries. The term “subsidiary” as used in this Agreement shall mean any
subsidiary of the Company within the meaning of Section 424(f) of the Code.
(b)    Whenever the word “Grantee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the executors, the administrators, or the person or persons to whom the
Restricted Stock Units may be transferred by will or by the laws of descent and
distribution, the word “Grantee” shall be deemed to include such person or
persons.
SECTION 8.    Compliance with Law. Notwithstanding any of the provisions hereof,
the Grantee hereby agrees and the Company will not be obligated to issue or
transfer shares to Grantee hereunder, if the issuance or transfer of such shares
will constitute a violation by the Grantee or the Company of any provision of
any law or regulation of any governmental authority. Any determination in this
connection by the Committee will be final, binding and conclusive. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act or to take any other affirmative action in order to cause the
issuance or transfer of shares acquired pursuant to this Agreement to comply
with any law or regulation of any governmental authority. The terms with respect
to any deferral of the Restricted Stock Units are subject to change and
amendment to comply with any applicable laws or regulations, including Section
409A of the Code.
SECTION 9.    Notice. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at

- 6 -

--------------------------------------------------------------------------------



such address as may from time to time be designated by it in a notice mailed or
delivered to the other party as herein provided, provided that, unless and until
some other address be so designated, all notices or communications by the
Grantee to the Company shall be mailed or delivered to the Company at its
principal executive office, and all notices or communications by the Company to
the Grantee may be given to the Grantee personally or may be mailed to Grantee
at the Grantee’s last known address, as reflected in the Company’s records.
SECTION 10.    Changes in Capital Structure. The existence of this Agreement
will not affect in any way the right or power of the Company or its stockholders
to make or authorize any of the following:
(a)     any adjustments, recapitalization, reorganizations or other changes in
the Company’s capital structure or its business;
(b)    any merger or consolidation of the Company;
(c)     any issue of stock or of options, warrants or rights to purchase stock
or of bonds, debentures, preferred to prior preference stocks ahead of or
affecting the Stock or the rights thereof or convertible into or exchangeable
for Stock;
(d)    the dissolution or liquidation of the Company;
(e)    any sale or transfer of all or any part of its assets or business; or
(f)    any other corporate act or proceeding.

- 7 -

--------------------------------------------------------------------------------



SECTION 11.    Other Share Issues. Except as expressly provided in the Plan, the
issue by the Company of shares of stock of any class, or securities convertible
into or exchangeable for shares of stock of any class, for cash, property or
services, either upon direct sale or upon the exercise of options, rights or
warrants, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities will not affect, and no adjustment by
reason thereof will be made with respect to, the number of shares subject to
this Agreement.
SECTION 12.    Withholding. At the time of vesting and/or settlement of the
Restricted Stock Units, as appropriate, the Committee shall require the Grantee
to pay to the Company an amount sufficient to pay all federal, state and local
withholding taxes applicable (including FICA taxes upon vesting), in the
Committee's judgment, to the vesting or settlement of the Restricted Stock
Units, and the Grantee’s right to vesting and/or settlement, as appropriate,
shall be contingent upon such payment. Such payment to the Company may be
effected through (a) payment by the recipient to the Company of the aggregate
withholding taxes in cash or cash equivalents; (b) at the discretion of the
Committee, the Company's withholding from the number of shares of Stock that
would otherwise be delivered to the Grantee upon settlement of the Restricted
Stock Units, a number of shares of Stock with an aggregate fair market value on
the date of settlement (as determined by the Committee) equal to the aggregate
amount of withholding taxes; or (c) at the discretion of the Committee, any
combination of these two methods.
SECTION 13.    Grantee’s Tax Considerations. The tax impact of the award
hereunder can be quite complex and will vary with each Grantee. It is
recommended that each Grantee review such Grantee’s own tax situation and
consult their tax advisor.
SECTION 14.    Waiver of Right To Trial by Jury. BOTH PARTIES HEREBY WAIVE AND
RELEASE ANY CLAIM UNDER STATE OR FEDERAL LAW THEY MAY HAVE HAD TO A JURY TRIAL
IN CONNECTION WITH CLAIMS ARISING UNDER OR RELATED TO THIS AGREEMENT OR ANY
ACTIONS TAKEN OR DETERMINATIONS MADE HEREUNDER.
SECTION 15.    No Right to Continued Service. This Agreement does not confer
upon the Grantee any right to continue as an Employee of the Company, nor shall
it interfere in any way with the right of the Company to terminate Grantee’s
employment at any time for any reason.
SECTION 16.    Agreement Confidentiality. Grantee understands and agrees that
Grantee will keep the terms and conditions of this Agreement strictly
confidential unless Grantee is compelled to do otherwise by a court of competent
jurisdiction, and Grantee further agrees not to disclose the terms and
conditions of this Agreement to any third party other than Grantee’s immediate
family members, attorney, financial advisor, or accountant, all of whom must
also agree to keep these terms and conditions strictly confidential unless
compelled to do otherwise by a court of competent jurisdiction.
SECTION 17.    Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.    

- 8 -

--------------------------------------------------------------------------------



SECTION 18.    The Plan. The terms and provisions of the Plan are incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall govern. The Grantee hereby acknowledges
that he has received a copy of the Plan and understands and agrees to the terms
thereof. This Agreement, together with the Plan, constitutes the entire
agreement by and between the parties hereto with respect to the subject matter
hereof, and this Agreement and the Plan supersede all prior agreements,
correspondence and understandings and all prior and contemporaneous oral
agreements and understandings, among the parties hereto with regard to the
subject matter hereof.
SECTION 19. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Grantee hereby irrevocably consents to
the exclusive personal jurisdiction of the federal and State courts of the State
of Delaware for the resolution of any disputes arising out of, or relating to,
this Agreement. In any action arising under or relating to this Agreement, the
court shall not have the authority to, and shall not, conduct a de novo review
of any determination made by the Committee or the Company but is instead
authorized to determine solely whether the determination was the result of fraud
or bad faith under Delaware law.
SECTION 20. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect. If any provision of this Agreement is held to be invalid, void
or unenforceable in any jurisdiction, any court so holding shall substitute a
valid, enforceable provision that preserves, to the maximum lawful extent, the
terms and intent of such provisions of this Agreement. If any of the provisions
of, or covenants contained in, this Agreement are hereafter construed to be
invalid or unenforceable in any jurisdiction, the same shall not affect the
remainder of the provisions or the enforceability thereof in any other
jurisdiction, which shall be given full effect, without regard to the invalidity
or unenforceability in such other jurisdiction. Any such holding shall affect
such provision of this Agreement, solely as to that jurisdiction, without
rendering that or any other provisions of this Agreement invalid, illegal or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant will be modified so that the scope of the covenant is reduced only
to the minimum extent necessary to render the modified covenant valid, legal and
enforceable.
SECTION 21. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
*    *    *


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
W. R. BERKLEY CORPORATION

- 9 -

--------------------------------------------------------------------------------





By:    ___________________________
Name: William R. Berkley
Title: Chairman and CEO








__________________________________
Grantee


Address of Grantee:
__________________________________    
__________________________________
__________________________________




RSU.Agreement.L8(8.2012)

- 10 -

--------------------------------------------------------------------------------



EXHIBIT A
TO THE RESTRICTED STOCK UNIT AGREEMENT DATED
AS OF _________UNDER THE W. R. BERKLEY CORPORATION
2012 STOCK INCENTIVE PLAN.






NAME OF GRANTEE: ________________________________________


NUMBER OF RESTRICTED STOCK UNITS AWARDED GRANTEE: _____________



- 11 -